DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 3 and 5-11 have been considered but are moot in view of new grounds of rejection based on Yi (manual translation of CN104068821(A), “Human Body Miniature Detector and Activation Controller”, Shenzhen Jifu Technology Co., Ltd., pub. date 2014-10-01).

3. 	On pg. 7 of Applicant’s Response, applicant argues that Examiner appears to associate the feature of the "activation control unit" of canceled claim 4 with the recommendation screen generation unit 208 described by Horii. Applicant respectfully disagrees with such association.

	Examiner respectfully disagrees with applicant’s argument. Examiner has associated the activation control unit to the presence-and-absence determination unit as stated in Horii in par. 93, “a user's presence-and-absence determination unit (an 

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “configured to” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitation of claim 11 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “supply" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, Applicant’s specification discloses an activation control unit configured to supply (see par. 57, “activation control unit 510 includes, for example, a switch that controls whether power is to be supplied from a power source to each function unit … the activation control unit 510 … constituted of members (integrated circuits, sensors, and the like) that are separate from the main function units”),

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20180367862 A1 as a translation of WO/2017/057010) in view of Bugenhagen (US 2012/0126976 A1), and further in view of Yi (manual translation of CN104068821 (A), “Human Body Miniature Detector and Activation Controller”, Shenzhen Jifu Technology Co., Ltd., pub. date 2014-10-01).

 	Regarding claim 3, Horii teaches an electronic device (Fig. 3 terminal apparatus 2; [0301], “recommendation information that is presented by the terminal apparatus 2 (~electronic device) to the user may be information that is selected or generated in an arbitrary apparatus, such as the server 1”) comprising: 
 	a notification information acquiring unit that acquires content notification information notifying of recommended content that can be provided ([0333], “The delivery server acquires meta information that is a source of the card 70, from s content provider”, wherein the delivery sever contains a notification information acquiring unit for acquiring the meta information (~content notification information notifying of recommended content that can be provided); Fig. 26, card 70 includes cards 70A, 70B, 70C, and 70D of recommended contents); 
 	an output control unit that controls notification of the recommended content based on the content notification information ([0423], “a control server that causes a terminal apparatus (2) to output recommendation information, including a format selection unit (a layout selection unit 104) that selects a format in which the recommendation information is output, from among a plurality of formats, and an output control unit (an information transmission unit 105) that notifies the terminal apparatus of the format which is selected by the format selection unit and causes the terminal apparatus to output the recommendation information in the format”), 
wherein, when the notification information acquiring unit acquires weather notification information notifying of weather information, the output control unit outputs the weather information preferentially over the notification of the recommended content (Fig. 10b, weather information 60T is notified/displayed preferentially over the content notification information including “RECOMMENDATION RECIPE” (~covered by the weather information 60T) and etc. ; [0134], “More precisely, in a case where it is specified that users that are targets to which the recommendation information is presented include "father", the terminal apparatus 2 acquires the weather information for the workplace where "father" works, which is registered in advance, as the recommendation information, and displays the recommendation information in a more highlighted manner than other pieces of recommendation information”), and 
(Horii Fig. 3 terminal apparatus 2) further comprises 
an activation control unit that activates the output control unit, when a weather level added to the weather information is at a predetermined level or higher and an operation of the output control unit is stopped (Horii [0093], “the terminal control unit 20 includes … a user's presence-and-absence determination unit (an activation control unit) 201 … a recommendation screen generation unit (an output control unit) 208”; [0096], “Based on a result of the detection by the person detecting sensor 24, the user's presence-and-absence determination unit (~an activation control unit) 201 determines whether or not a person is present in the vicinity of the terminal apparatus 2 (a range where the recommendation information that is output by the terminal apparatus 2 is possibly perceived). Then, when it is determined that the person is present (~by the user's presence-and-absence determination unit / activation control unit) in a state where the display by the terminal apparatus 2 is turned on, switching to turning-on of the display takes place (the terminal apparatus 2 is caused to be activated)”, wherein the switching to turning-on the display is activating the terminal apparatus 2 which activates the output control unit within the terminal apparatus 2; [0134], “Not only the weather information (fair weather) for the district where the user's house is located, but also a message saying that a weather condition for a prescribed workplace where a user (father) works is rain and that an umbrella is carried is displayed on the tile 60T”, wherein the weather level (~warning level) is higher than a predetermined level (~non-warning level) when a weather condition for the father’s work place is rain and an operation of displaying “RECOMMENDATION RECIPE” (Fig. 10a) is stopped by enlarged rain warning message (Fig. 10b 60T)).
	Horri does not explicitly teach that the weather is an emergency.
	 	However, Bungenhagen teaches a weather which is an emergency ([0064], “An 
exemplary message tail might include a field for an effective start and/or stop 
date/time of the message (which might be a future time, as in the case of 
weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio 
	The combination does not explicitly teach that activating the output control unit is supplying power to the output control unit.
	However, Yi teaches activating a functional unit by supplying power to the functional unit ([0038], “micro detector 20 (~activation control unit as claimed) includes an activation signal receiving terminal 21, an activation control unit 22, a battery 23, a power switch 24, and a functional unit 25”, wherein the micro detector is the activation control unit as claimed; [0078], “Show AlternativeCloseIf the activation control unit judges that it is an activation signal, it sends a control instruction to control the power switch to switch to the on state, so that the functional unit and the activation indication unit are energized, and the human body micro-detector (~activation control unit as claimed) is activated”; [0068], “activation control unit controls the power switch to turn on. At this time, the battery supplies power to the activation indicator and the functional unit”; [0041], “activation control unit 22 is respectively connected to the battery 23, the power switch 24 and the wireless receiving terminal 21, and controls the power switch 24 to close according to the activation signal, so that the battery 23 supplies power to the functional unit 25 and the micro detection device 20 starts to work”; [0005], “human body miniature detector (~activation control unit as claimed) represented by the capsule endoscope can take images in the human body in a wireless manner, and transmit the images to an external detection device. It can also detect the temperature and PH value of the digestive tract through other sensors”).


 	Regarding claim 5, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 3, 
 	 	wherein, when an weather level added to the weather information is at a predetermined level or higher, the output control unit causes a playback unit to output a warning sound (Horii [0145], “during the morning hours, in a case where a weather warning is issued to the district where the user resides, the terminal apparatus 2 may report only once in speech that the weather warning is issued (~output a warning sound)”).  
	 	The combination of Horii and Yi does not explicitly teach that the weather is an emergency.
	 	However, Bungenhagen further teaches an emergency ([0064], “An 
exemplary message tail might include a field for an effective start and/or stop 
date/time of the message (which might be a future time, as in the case of 
weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii as modified by Bungenhagen and Yi in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]) and to provide emergency alerts in timely fashion (Bungenhagen [0007]).

 	Regarding claim 6, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 3, 
 	 	wherein, as a weather level added to the weather information becomes higher, the output control unit causes a display unit to display the weather information in a more prominent display mode (Horii [0114], “it is preferable that during the morning hours, the weather information is displayed on the tile 60H that has a greater size than the other tiles 60”, wherein weather information is higher in the morning to know the weather for the day in order to prepare for the day).  

	 	However, Bungenhagen further teaches an emergency ([0064], “An 
exemplary message tail might include a field for an effective start and/or stop 
date/time of the message (which might be a future time, as in the case of 
weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii as modified by Bungenhagen and Yi in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]) and to provide emergency alerts in timely fashion (Bungenhagen [0007]).

 	 	Regarding claim 7, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 6, wherein, in the display mode, a display region of the weather information is larger as the weather level becomes higher (Horii [0114], “it is preferable that during the morning hours, the weather information is displayed on the tile 60H that has a greater size than the other tiles 60”, wherein weather level is higher in the morning to know the weather for the day in order to prepare for the day).  
	 	The combination of Horii and Yi does not explicitly teach that the weather is an emergency.
	 	However, Bungenhagen further teaches an emergency ([0064], “An exemplary message tail might include a field for an effective start and/or stop date/time of the message (which might be a future time, as in the case of weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii as modified by Bungenhagen and Yi in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]) and to provide emergency alerts in timely fashion (Bungenhagen [0007]).

 	 	Regarding claim 8, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 6, wherein, in the display mode, text indicating the weather information becomes larger as the weather level becomes higher (Horii [0114], “it is preferable that during the morning hours, the weather information is displayed on the tile 60H that has a greater size than the other tiles 60”, wherein weather level becomes higher in the morning to know the weather for the day in order to prepare for the day).  
	 	The combination of Horii and Yi does not explicitly teach that the weather is an emergency.
	 	However, Bungenhagen further teaches an emergency ([0064], “An exemplary message tail might include a field for an effective start and/or stop date/time of the message (which might be a future time, as in the case of weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii as modified by Bungenhagen and Yi in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]) and to provide emergency alerts in timely fashion (Bungenhagen [0007]).

 	Regarding claim 9, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 6, 
 	wherein the number of weather levels is at least three (Horii a first level is a state of displaying a normal weather notification tile (Fig. 10a); a second level is a state of displaying an enlarged weather notification tile not overlapping other tiles (Fig. 7); a third level is a state of displaying an enlarged weather notification tile overlapping other tile (Fig. 10b)), 
(Horii Fig. 10a, weather level at a first level of displaying normally), 
when the weather level is at the second level, notification on relevant content relating to the weather information of the content that can be provided is preferentially issued (Horii Fig. 7, notification 60H is preferentially issued by being enlarged), and 
when the weather level is at or above a third level that is higher than the second level, notification on the recommended content is not issued (Horii Fig. 10b, at a third level, “RECOMMENDATION RECIPE” recommended content is overlapped by the weather warning notification 60T and is not issued).  
	 	The combination of Horii and Yi does not explicitly teach that the weather is an emergency.
	 	However, Bungenhagen further teaches an emergency ([0064], “An exemplary message tail might include a field for an effective start and/or stop date/time of the message (which might be a future time, as in the case of weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horii as modified by Bungenhagen and Yi in order to in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]) and to provide emergency alerts in timely fashion (Bungenhagen [0007]).

 	Regarding claim 10, Horii in view of Bungenhagen, and further in view of Yi teaches the electronic device (Horii Fig. 3 terminal apparatus 2) according to claim 9, 
 	wherein, when the weather level is at or above the third level, the information includes detailed information providing information indicating details of the weather information (Horii Fig. 10b, at a third weather level, detail information indicates details of the weather (~it rains at father’s work place so carry umbrella)).  
	The combination of Horri and Yi does not explicitly teach that the weather is emergency and the information indicates a providing source of detailed information.
	 	However, Bungenhagen further teaches an emergency information ([0064], “An 
exemplary message tail might include a field for an effective start and/or stop 
date/time of the message (which might be a future time, as in the case of 
weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”) and 
 	 	the emergency information indicating a providing source of detailed information ([0079], “emergency message itself might comprise rich content (e.g., audio, video, and/or images) and/or text that exceeds the limitations of the mode of communication between the customer signaling point and the customer device.  In such a case, the customer signaling point might include with the message a link (such as a URL) to an information source”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bungenhagen with the teaching of Horri as modified by Bungenhagen and Yi in order to keep pace with technological and social change of receiving emergency message via other than television and/or radio broadcast systems (Bungenhagen [0006]), to provide emergency 
 
 	Regarding claim 11, Horii teaches an information providing system comprising: 
 	an information providing apparatus ([0301], “recommendation information that is presented by the terminal apparatus 2 to the user may be information that is selected or generated in an arbitrary apparatus, such as the server 1”); and 
 	a terminal apparatus ([0301], “recommendation information that is presented by the terminal apparatus 2 to the user may be information that is selected or generated in an arbitrary apparatus, such as the server 1 or the terminal apparatus 2”), 
 	wherein the information providing apparatus includes an information acquiring unit that acquires content information indicating an attribute of each content ([0333], “The delivery server acquires meta information that is a source of the card 70, from s content provider”, wherein the delivery sever contains an information acquiring unit for acquiring the meta information (~content information indicating attribute); Fig. 26, card 70 includes cards 70A, 70B, 70C, and 70D of recommended contents), 
 	a notification information generating unit that generates content notification information notifying of recommended content that can be provided by referring to the content information ([0345], “the recommendation information generation unit 102 (~notification information generating unit) generates each item of data (which will be described in detail with reference to FIGS. 30 and 31) that has to be caused to be displayed on the card 70, from the acquired meta information (~content information indicating/containing attribute). Then, the recommendation information that results from associating each generated or acquired item of data, which is described above, and the intention information with each other is generated in a manner that corresponds to one card 70”; [0344], “the recommendation information generation unit 102 acquires intention information and meta information on the content that is recommended, from the content provider that provides the recommended content, and the like”, wherein the meta information contains attribute of the recommended content; Fig. 26, card 70 includes cards 70A, 70B, 70C, and 70D of recommended contents), and 
 	an output control unit that controls output of the content notification information ([0120], “terminal apparatus 2 selects the recommendation information that is set to be the target for reading, for example, according to a priority level”; [0145], “terminal apparatus 2 determines whether or not the speech output is performed”; [0151], “information on the store may be output (at least displayed or output in speech) as the recommendation information”; [0423], “a control server that causes a terminal apparatus (2) to output recommendation information, including a format selection unit (a layout selection unit 104) that selects a format in which the recommendation information is output, from among a plurality of formats, and an output control unit (an information transmission unit 105) that notifies the terminal apparatus of the format which is selected by the format selection unit and causes the terminal apparatus to output the recommendation information in the format”), 
([0333], “The delivery server acquires meta information that is a source of the card 70, from s content provider”, wherein the delivery sever contains an information acquiring unit for acquiring the meta information (~content information indicating attribute); Fig. 26, card 70 includes cards 70A, 70B, 70C, and 70D of recommended contents), 
 	the output control unit outputs weather notification information notifying of the weather information preferentially over the content notification information (Fig. 10b, weather information 60T is notified/displayed preferentially over the content notification information including “RECOMMENDATION RECIPE” (~covered by the weather information 60T) and etc. ; [0134], “More precisely, in a case where it is specified that users that are targets to which the recommendation information is presented include "father", the terminal apparatus 2 acquires the weather information for the workplace where "father" works, which is registered in advance, as the recommendation information, and displays the recommendation information in a more highlighted manner than other pieces of recommendation information”), 
 	 the terminal apparatus includes a notification information acquiring unit that acquires the content notification information ([0174], “terminal apparatus 2 may acquire the external content without involving the server 1”; [0301], “recommendation information that is presented by the terminal apparatus 2 to the user may be information that is selected or generated in an arbitrary apparatus, such as the server 1 or the terminal apparatus 2”); and 
([0345], “the recommendation information generation unit 102 (~notification information generating unit) generates each item of data (which will be described in detail with reference to FIGS. 30 and 31) that has to be caused to be displayed on the card 70 (~output on a terminal), from the acquired meta information (~content information indicating/containing attribute). Then, the recommendation information that results from associating each generated or acquired item of data, which is described above, and the intention information with each other is generated in a manner that corresponds to one card 70”; [0344], “the recommendation information generation unit 102 acquires intention information and meta information on the content that is recommended, from the content provider that provides the recommended content, and the like”, wherein the meta information contains attribute of the recommended content; Fig. 26, card 70 includes cards 70A, 70B, 70C, and 70D of recommended contents), 
 	when the notification information acquiring unit acquires weather notification information notifying of weather information, the terminal output control unit outputs the emergency information preferentially over the notification of the recommended content (Fig. 10b, weather information 60T is notified/displayed preferentially over the content notification information including “RECOMMENDATION RECIPE” (~covered by the weather information 60T) and etc. ; [0134], “More precisely, in a case where it is specified that users that are targets to which the recommendation information is presented include "father", the terminal apparatus 2 acquires the weather information for the workplace where "father" works, which is registered in advance, as the recommendation information, and displays the recommendation information in a more highlighted manner than other pieces of recommendation information”), and 
 	the terminal apparatus (Horii Fig. 3, terminal apparatus 2) further comprises an activation control unit configured to activate the terminal output control unit, when an emergency level added to the emergency information is at a predetermined level or higher and an operation of the terminal output control unit is stopped (Horii [0093], “the terminal control unit 20 includes … a user's presence-and-absence determination unit (an activation control unit) 201 … a recommendation screen generation unit (an output control unit) 208”; [0096], “Based on a result of the detection by the person detecting sensor 24, the user's presence-and-absence determination unit (~an activation control unit) 201 determines whether or not a person is present in the vicinity of the terminal apparatus 2 (a range where the recommendation information that is output by the terminal apparatus 2 is possibly perceived). Then, when it is determined that the person is present (~by the user's presence-and-absence determination unit / activation control unit) in a state where the display by the terminal apparatus 2 is turned on, switching to turning-on of the display takes place (the terminal apparatus 2 is caused to be activated)”, wherein the switching to turning-on the display is activating the terminal apparatus 2 which activates the output control unit within the terminal apparatus 2; [0134], “Not only the weather information (fair weather) for the district where the user's house is located, but also a message saying that a weather condition for a prescribed workplace where a user (father) works is rain and that an umbrella is carried is displayed on the tile 60T”, wherein the weather level (~warning level) is higher than a predetermined level (~non-warning level) when a weather condition for the father’s work place is rain and an operation of displaying “RECOMMENDATION RECIPE” (Fig. 10a) is stopped by enlarged rain warning message (Fig. 10b 60T)).
 	Horri does not explicitly teach that the weather is an emergency.	 	However, Bungenhagen teaches a weather which is an emergency ([0064], “An 
exemplary message tail might include a field for an effective start and/or stop 
date/time of the message (which might be a future time, as in the case of 
weather notices) and/or a message expiration date/time”; [0006], “use emergency alerts to inform the public of weather events, hazards, natural disasters, and other events that have public significance”; [0062], “system will receive an emergency message (and/or other information to be distributed) from an emergency alert system or other message source. This message can be received, for example, at a secure channel established for receiving such messages and/or information and/or at an entry signal point. Although any of a variety of different types of messages and/or information can be received in this fashion, for purposes of this example, it is assumed that the message is an emergency message (e.g., a severe weather notification, a civil defense message, and/or the like) that should be distributed to at least a portion of the population in a particular area”).

	The combination does not explicitly teach that activating the output control unit is supplying power to the output control unit.
	However, Yi teaches activating a functional unit by supplying power to the functional unit ([0038], “micro detector 20 (~activation control unit as claimed) includes an activation signal receiving terminal 21, an activation control unit 22, a battery 23, a power switch 24, and a functional unit 25”, wherein the micro detector is the activation control unit as claimed; [0078], “Show AlternativeCloseIf the activation control unit judges that it is an activation signal, it sends a control instruction to control the power switch to switch to the on state, so that the functional unit and the activation indication unit are energized, and the human body micro-detector (~activation control unit as claimed) is activated”; [0068], “activation control unit controls the power switch to turn on. At this time, the battery supplies power to the activation indicator and the functional unit”; [0041], “activation control unit 22 is respectively connected to the battery 23, the power switch 24 and the wireless receiving terminal 21, and controls the power switch 24 to close according to the activation signal, so that the battery 23 supplies power to the functional unit 25 and the micro detection device 20 starts to work”; [0005], “human body miniature detector (~activation control unit as claimed) represented by the capsule endoscope can take images in the human body in a wireless manner, and transmit the images to an external detection device. It can also detect the temperature and PH value of the digestive tract through other sensors”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Horii as modified by Bungenhagen in order to conserve power and minimize complexity as well as cost by turning on and supplying power to the unit only when activated.


Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643